DETAILED ACTION
Claims 1-13, 15-20, 22-23, 25, 27 and 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13, 15, 17-20, 23, 25, 27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/199983.
In setting forth the instant rejection, the US equivalent US 2021/0292542 (herein Senda), is utilized as the English translation of the WO document.
As to claims 1, 3 and 11, Senda discloses a hydrogenated block copolymer comprising a block A of aromatic vinyl compound (styrene) and a bloc B of conjugated diene (isoprene).   See abstract and examples.  The block copolymer is modified with a functional groups, such as a carboxy group, a hydroxy group, an acid anhydride group, an amino group, and an epoxy group (see paragraph 117).  The hydrogenation rate is 85 to 99% (paragraph 20 and 114 and examples such as example 1 at 92%) and the peak top intensity of the tan delta at 0.1% strain and 1 Hz of -70 to 200 oC of 1.0 or more (paragraph 23, 118-120 and examples such as example 1 at 2.7).  
Senda is silent on condition (1).  However as elucidated above, condition (2) and the hydrogenation (among other things) are identical to the claims and examples of the instant application.  Further, it is noted that the originally filed disclosure states that the “weight change rates in condition (1) and condition (1-1) may be satisfied by adjusting the hydrogenation rate”.  See paragraph 42 of the originally filed specification.  Further, the examples reemphasize this point by showing that hydrogenation rates above e.g. 90% are within the claimed range.  Therefore, it is reasonable to take the position that condition (1) would naturally flow from the Senda block copolymer with the same hydrogenation rate.  In the alternative, condition (1) would obviously be met once the Senda block copolymer is formed.
As to claim 4, the diene is isoprene and butadiene.  See paragraph 91 and examples.
As to claim 5, the content of the isoprene is within the claimed range and can be 100%.  See paragraph 90 and examples.
As to claim 6, the vinyl compound is styrene.  See paragraph 78.
As to claim 7, the content of the block A is 1 to 30% by mass.  See paragraph 85.
As to claim 8, the content of the aromatic vinyl compound in block in block A is 70 mol% or more.  See paragraph 77.  
As to claim 9, the conjugated diene is present in 30 mol% or more.  See paragraph 89.
As to claim 10, the vinyl bonds in B is 20 mol% or more.  See paragraph 103.
As to claim 12, Senda is silent specifically on the number of tertiary carbon atoms.  The originally filed disclosure states that the number is calculated for isoprene by:

    PNG
    media_image1.png
    86
    464
    media_image1.png
    Greyscale
The block copolymer comprises 1,4 and 3,4 (vinyl) bond units (paragraph 101-104 and examples) as 40 and 60 and is exemplified as e.g. 57.  Thus, plugging into the equation: (43*1+57*2)/100 is 1.57, which is within the claimed range.
As to claim 13, condition (3) isn’t given in Senda.  However, as elucidated above, the hydrogenation and condition (2) are the same and the block copolymer is substantially similar and prepared in the same manner.  Therefore, it is reasonable to take the position that condition (1) would naturally flow from the Senda block copolymer with the properties.
As to claim 15, a method comprising polymerizing the A block and B block monomers is disclosed.  See paragraph 129-137 and examples.
As to claim 17, a resin composition comprising the product is disclosed.  See paragraph 184-185 and examples.
As to claim 18, compositions comprising a thermoplastic resin and the block copolymer are taught.  See 179, 180, 193, 27 claim 1 and examples.
As to claim 19, polar resins such as ionomers and polyoxymethylene are taught.  See paragraph 180 and 193.  
As to claim 20, polyamides resins are taught.  See paragraph 180 and 193.
As to claim 23, pellets comprising the polymers are taught.  See paragraph 86
As to claim 25, molded articles comprising the product are taught.  See paragraph 231 and 211.
As to claim 27, damping materials comprising the product are disclosed.  See title, paragraph 2 and 13.  
As to claim 34, automobile parts comprising the product are taught.  See paragraph 27 and 163.

Claim 2, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/199983 in view of US 2012/0204940 (herein Asanuma).
In setting forth the instant rejection, the US equivalent US 2021/0292542 (herein Senda), is utilized as the English translation of the WO document.
The discussion with respect to Senda set-forth above is incorporated herein by reference.
As to claim 2, Senda is generally directed towards multilayer glass laminates with hydrogenated block copolymers with damping and sound proof properties.  See title, paragraph 2 and examples.  However, Send is silent on the phr of the functional group.
Asanuma discloses similar compositions and block copolymers of hydrogenated polymers of styrene and butadiene.  See abstract, paragraph 33, 37 and examples.  The block copolymer compositions are said to have excellent damping and sound proof properties (paragraph 25) and are for multilayer glass laminates (paragraph 137). Asanuma teaches that a functional group is utilized such as carboxy or epoxy group (paragraph 11, 14 and examples).  The amount is taught in micro equivalents per gram (µeq/g) of about 0.1 to 1500 µeq/g (paragraph 127) in order to balance cost and adhesion.  The examples illustrate (table 2 first entry) boronic acid esters of 1,3-butanediol (molecular weight of about 143) in an amount of 210 µeq/g, which yields a phr of about (deduced: 210/1,000,000*143*100) of about 3 phr.  Also showing and example (last entry in table 2) with methyl diphenoxy silyl group (molecular wight of about 230) at 17 µeq/g, which yields a phr of about (deduced: 17/1,000,000*230*100) 0.4 phr.  Both of which are within the claimed range.
In light of the above, it would have been obvious to modify Senda with between 0.4 and 3 phr functional group per 100 polymer as suggested by Asanuma because one would want to balance cost and adhesion properties.  See paragraph 127.
As to claim 16, Senda discloses hydrogenating (abstract and examples) but is silent on the claimed method step of reacting in the melt with the functional group.
Asanuma discloses melt kneading the carboxy group etc. (paragraph 101 and examples) with a radical (paragraph 61).  
It would have been obvious to have modified the method of Senda with the specific method of Asanuma because one would want to utilize methods taught as suitable in the art absent any direct teaching how to make it in Senda.
As to claim 22, Senda teaches polyolefins (ethylene propylene copolymers, see paragraph 180) etc. as thermoplastic resins but  is silent on the amount of the resin
Asanuma teaches that the ratio of the hydrogenated block copolymer to the polyolefinic resin (b) is 10/90 to 50/50 in order to yield adequate physical properties for a laminate and yield adhesion.  See paragraph 132.
It would have been obvious at the time of the invention to have modified the amount of polyolefin (additional monomer) to within the claimed range as to yield adequate physical properties and adhesion. See paragraph 132.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764